Exhibit 10.13

LICENSE AGREEMENT

by and between

THE SCRIPPS RESEARCH INSTITUTE,

a California nonprofit

public benefit corporation

and

Sangamo Biosciences, Incorporated

a Delaware corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page 1.   Definitions    1  

1.1

     Affiliate    1  

1.2

     Confidential Information    2  

1.3

     Field    2  

1.4

     Licensed Product    2  

1.5

     Net Sales    2  

1.6

     Scripps Patent Rights    2  

1.7

     Scripps Technology    3  

1.8

     Licensed TSRI Plant Product    3  

1.9

     NADII Agreement    3  

1.10

     Sub-Licensed J&J Product    3  

1.11

     Sub-License Agreement    3  

1.12

     ZFP Agreements    3 2.   License Terms and Conditions    3  

2.1

     Grant of License    3  

2.2

     Initial License Fee    3  

2.3

     Royalties    3  

2.4

     Combination Products    4  

2.5

     Quarterly Payments    5  

2.6

     Term of License    5  

2.7

     Sublicense    5  

2.8

     Duration of Royalty Obligations    5  

2.9

     Reports    5  

2.10

     Records    6  

2.11

     Foreign Sales    6  

2.12

     Foreign Taxes    6 3.   Patent Matters    6  

3.1

     Patent Prosecution and Maintenance    6  

3.2

     Patent Costs    7  

3.3

     Ownership    7  

3.4

     Scripps Right to Pursue Patent    7  

3.5

     Infringement Actions    7 4.   Obligations Related in Commercialization   
8  

4.1

     Commercial Development Obligation    8  

4.2

     Governmental Approvals and Marketing of Licensed Products    8  

4.3

     Indemnity    9  

4.4

     Patent Marking    9  

4.5

     No Use of Name    9  

4.6

     U.S. Manufacture    9  

4.7

     Foreign Registration    9 5.   Limited Warranty    9

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page 6.   Interests in Intellectual Property Rights    10  

6.1

     Preservation of Title    10  

6.2

     Governmental Interest    10  

6.3

     Reservation of Rights    10 7.   Confidentiality and Publication    10  

7.1

     Treatment of Confidential Information    10  

7.2

     Publications    10  

7.3

     Publicity    10 8.   Term and Termination    11  

8.1

     Term    11  

8.2

     Termination Upon Default    11  

8.3

     Termination Upon Bankruptcy or Insolvency    11  

8.4

     Rights Upon Expiration    11  

8.5

     Rights Upon Termination    11  

8.6

     Work-in-Progress    12 9.   Assignment; Successors    12  

9.1

     Assignment    12  

9.2

     Binding Upon Successors and Assigns    12 10.   General Provisions    12  

10.1

     Independent Contractors    12  

10.2

     Arbitration    12  

10.3

     Entire Agreement; Modification    14  

10.4

     California Law    14  

10.5

     Headings    14  

10.6

     Severability    14  

10.7

     No Waiver    14  

10.8

     Name    14  

10.9

     Attorneys’ Fees    14  

10.10

     Notices    14  

10.11

     Compliance with U.S. Laws    15

 

-ii-



--------------------------------------------------------------------------------

LICENSE AGREEMENT

This License Agreement is entered into and made effective as of this 14th day of
March, 2000, by and between THE SCRIPPS RESEARCH INSTITUTE, a California
nonprofit public benefit corporation (“Scripps”) located at 10550 North Torrey
Pines Road, La Jolla, California 92037, and Sangamo Biosciences, Incorporated, a
Delaware corporation, located at 501 Canal Street, Richmond, CA 94804
(“Licensee”), with respect to the facts set forth below.

RECITALS

Scripps has been and is engaged in fundamental scientific biomedical and
biochemical research including research relating to zinc finger proteins
(“ZFP’s”).

Licensee has been and is engaged in research and development of ZFP’s for use in
various fields.

Licensee has previously exclusively sublicensed certain Scripps’ ZFP-related
technology from Johnson & Johnson in specified fields.

Scripps has previously exclusively licensed Norvartis Agricultural Discovery
Institute, Inc. (“NADII”) certain Scripps’ ZFP-related technology in other
fields, notably plant agricultural products.

Scripps has disclosed to Licensee certain technology and Scripps has the
exclusive right to grant a license to the technology, subject to the above-noted
agreements and certain rights of the U.S. Government to use such technology for
its own purposes, resulting from the receipt by Scripps of certain funding from
the U.S. Government.

Scripps desires to grant to Licensee, and Licensee wishes to acquire from
Scripps, an exclusive worldwide right and license to all remaining licensable
fields useful with the technology and to certain patent rights and know-how of
Scripps with respect thereto, subject to the terms and conditions set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, Scripps and Licensee hereby agree as follows:

1. Definitions.

Capitalized terms shall have the meaning set forth below.

1.1 Affiliate. The term “Affiliate” shall mean any entity which directly or
indirectly controls, is controlled by or is under common control with Licensee.
The term “control” as used herein means the possession of the power to direct or
cause the direction of the management and the policies of an entity, whether
through the ownership of a majority of the outstanding voting securities or by
contract or otherwise.

 

1



--------------------------------------------------------------------------------

1.2 Confidential Information. The term “Confidential Information” shall mean any
and all proprietary or confidential information of Scripps or Licensee, which
may be exchanged between the parties at any time and from time to time during
the term of this Agreement. Information shall not be considered confidential to
the extent that it:

(a) Is publicly disclosed through no fault of any party hereto, either before or
after it becomes known to the receiving party; or

(b) Was known to the receiving party prior to the date of this Agreement, which
knowledge was acquired independently and not from another party hereto (or such
party’s employees); or

(c) Is subsequently disclosed to the receiving party in good faith by a third
party who has a right to make such disclosure; or

(d) Has been published by a third party as a matter of right.

1.3 Field. The term “Field” shall mean all fields of use except the Sublicensed
J & J Product as defined in paragraph 1.10 herein or the Licensed TSRI Plan
Product as defined in the NADII Agreement of paragraph 1.9 herein. It is
understood by all Parties to this Agreement that NADII, under the NADII
Agreement referred to in paragraph 1.9 herein, has a license for research tool
use for the Field described in the NADII Agreement.

1.4 Licensed Product. The term “Licensed Product” shall mean any product that
cannot be developed, manufactured, offered to sale, used, sold or imported
without infringing one or more issued claims under Scripps Patent Rights.

1.5 Net Sales. The term “Net Sales” shall mean the gross amount invoiced by
Licensee, or its Affiliates and sublicensees, or any of them, on all sales of
Licensed Products, less (i) discounts actually allowed, (ii) credits for claims,
allowances, retroactive price reductions or returned goods, (iii) prepaid
freight and (iv) sales taxes or other governmental charges actually paid in
connection with sales of Licensed Products (but excluding what are commonly
known as income taxes and value-added taxes). For purposes of determining Net
Sales, a sale shall be deemed to have occurred when an invoice therefor shall be
generated or the Licensed Product shipped for delivery. Sales of Licensed
Products by Licensee, or an Affiliate or sublicensee of Licensee to any
affiliate or sublicensee which is a reseller thereof shall be excluded, and only
the subsequent sale of such Licensed Products by Affiliates or sublicensees of
Licensee to unrelated parties shall be deemed Net Sales hereunder.

1.6 Scripps Patent Rights. The term “Scripps Patent Rights” shall mean rights
arising out of or resulting from (i) any and all U.S. and foreign patent
applications and patents covering Scripps Technology (a list of which is
attached as Exhibit A), (ii) the patents proceeding from such applications,
(iii) all claims of continuations-in-part directed solely to subject matter
specifically described in Scripps Technology, and (iv) divisionals,
continuations, reissues, reexaminations, and extensions of any patent or
application set forth in (i)-(iii) above, so long as said patents have not been
held invalid and/or unenforceable by a court of competent jurisdiction from
which there is no appeal or, if appealable, from which no appeal has been taken.

 

2



--------------------------------------------------------------------------------

1.7 Scripps Technology. The term “Scripps Technology” shall mean so much of the
technology as is proprietary to Scripps disclosed in PCT 95/00829, filed
18 January 1995, a copy of which is attached as Exhibit A hereto and
incorporated herein by reference, together with materials, information and
know-how related thereto whether or not the same is eligible for protection
under the patent laws of the United States or elsewhere, and whether or not any
such processes and technology, or information related thereto, would be
enforceable as a trade secret or the copying of which would be enjoined or
restrained by a court as constituting unfair competition.

1.8 Licensed TSRI Plant Product. The term “Licensed TSRI Plant Product” shall
mean any product exclusively licensed by Scripps to NADII under the NADII
Agreement.

1.9 NADII Agreement. The term “NADII Agreement” shall mean the Plant License
Agreement entered into between Scripps and NADII on November 17, 1999; a
redacted copy of which is attached hereto as Exhibit B and incorporated herein
by reference.

1.10 Sub-Licensed J&J Product. The term “Sub-Licensed J&J Product” shall mean
“Licensed Product” as defined in the Sub-License Agreement.

1.11 Sub-License Agreement. The term “Sub-License Agreement” shall mean the
agreement entered into between Johnson and Johnson and Licensee on 9 May 1996; a
redacted copy of which is attached hereto as Exhibit C and incorporated herein
by reference.

1.12 ZFP Agreements. The term “ZFP Agreements” shall mean collectively this
License Agreement, the NADII Agreement and the Sub-License Agreement.

2. License Terms and Conditions.

2.1 Grant of License. Scripps hereby grants to Licensee an exclusive, worldwide
license, including the right to sublicense, to Scripps Technology and under
Scripps Patent Rights, to make, to have made, to use, to offer for sale, to
sell, and to import Licensed Products in the Field, subject to the terms of this
Agreement.

2.2 Initial License Fee. In partial consideration for the exclusive license
granted pursuant to Section 2.1 hereof, Licensee shall pay to Scripps a
non-refundable license fee upon execution of this Agreement in the amount of
70,000 shares of Licensee common stock as specified in Exhibit D. The license
fee described in this Section is consideration for the grant and continuation of
the license hereunder, and Scripps shall have no obligation to return any
portion of such license fee, notwithstanding any failure by Licensee to develop
any Licensed Product or market any Licensed Product commercially, and
notwithstanding the volume of sales of any such Licensed Product.

2.3 Royalties.

2.3.1 Percentage Royalty. As additional consideration for the exclusive license
granted pursuant to Section 2.1 hereof, Licensee shall pay to Scripps a
continuing royalty on a country-by-country basis in the amount of (i) two
percent (2%) of Net Sales of Licensed Products which cannot be made, used or
sold in such country without utilizing one or more valid claims under Scripps
Patent Rights. Only single royalty on any Licensed Product shall be payable to
Scripps under the ZPF Agreements.

 

3



--------------------------------------------------------------------------------

2.3.2 Minimum Royalty. From and after 1 January, 2001, in order to maintain the
license granted hereunder in force, Licensee shall pay to Scripps no later than
90 days after commencement of January 1 of each year, a minimum annual royalty.
The minimum annual royalty for the twelve (12) month period beginning with such
date shall be Fifty Thousand Dollars ($50,000), and the amount of the minimum
annual royalty payable for each subsequent twelve (12) month period during the
term hereof shall be the greater of Fifty Thousand Dollars ($50,000) or two
percent (2%) of the total royalties payable under this Agreement during the
immediately preceding twelve (12) month period. Any percentage royalties earned
and paid to Scripps pursuant to Section 2.3.1 hereof for any twelve (12) month
period shall be credited against the minimum royalty payable for such period,
and the payment of any shortfall between actual royalties paid and the minimum
annual royalty applicable to such twelve (12) month period shall be payable to
Scripps within sixty (60) days after the last day of such twelve (12) month
period.

2.4 Combination Products.

2.4.1 Definition of Combination Product. As used herein, the term “Combination
Product” shall mean a Licensed Product which cannot be manufactured, offered to
sell, used or sold without infringing Scripps Patent Rights, utilizing Scripps
Technology licensed hereunder, infringing or utilizing one or more patents or
proprietary technology or know-how of (i) Licensee, (ii) a third party licensed
pursuant to an agreement between Licensee and such third party, or (iii) Scripps
under a license agreement other than this Agreement (referred to herein as
“other licensed rights”).

2.4.2 Royalty Payable on Combination Products. The royalty payable on
Combination Products shall be the royalty rate set forth in Section 2.3.1 above
based on a pro rata portion of Net Sales of Combination Products in accordance
with the following formula:

X = A/B,

where X = the pro rata portion of Net Sales attributable to Scripps Patent
Rights or other Scripps Technology licensed herein (expressed as a percentage),
and

A = the fair market value of the component in the Combination Product utilizing
Scripps Technology licensed hereunder, and

B = A plus the fair market value of all other components in the Combination
Product using other licensed rights.

The fair market values described above shall be determined by the parties hereto
in good faith. In the absence of agreement as to the fair market value of all of
the components contained in a Combination Product, the fair market value of each
component shall be determined by arbitration in accordance with the provisions
of Section 10.2 hereof.

 

4



--------------------------------------------------------------------------------

2.5 Quarterly Payments.

2.5.1 Sales by Licensee. With regard to Net Sales made by Licensee or its
Affiliates, royalties shall be payable by Licensee quarterly, within sixty
(60) days after the end of each calendar quarter, based upon the Net Sales of
Licensed Products during such preceding calendar quarter, commencing with the
calendar quarter in which the first commercial sale of any Licensed Product is
made.

2.5.2 Sales by Sublicensees. With regard to Net Sales made by sublicensees of
Licensee or its Affiliates, royalties shall be payable by Licensee quarterly,
within ninety (90) days after the end of each calendar quarter, based upon the
Net Sales of Licensed Products by such sublicensee during such preceding
calendar quarter, commencing with the calendar quarter in which the first
commercial sale of any Licensed Product is made by such sublicensee.

2.6 Term of License. Unless terminated sooner in accordance with the provisions
of this Agreement, the term of this license shall expire when the last of the
royalty obligations set forth has expired. Notwithstanding the foregoing, if
applicable government regulations require a shorter term and/or a shorter term
of exclusivity than provided for herein, then the term of this License Agreement
shall be so shortened or this License Agreement shall be amended to provide for
a non-exclusive license, and, in such event, the parties shall negotiate in good
faith to reduce appropriately the royalties payable as set forth under the
section heading “Royalties” hereof.

2.7 Sublicense. Licensee shall have the sole and exclusive right to grant
sublicenses to any party with respect to the rights conferred upon Licensee
under this Agreement, provided, however, that (i) any such sublicense shall be
subject in all respects to the restrictions, exceptions, royalty obligations,
reports, termination provisions, and other provisions contained in this
Agreement (but not including the payment of a license fee pursuant to
Section 2.2 hereof). Licensee shall pay Scripps, or cause its Affiliate or
sublicensee to pay Scripps, the same royalties on all Net Sales of such
Affiliate or sublicensee the same as if said Net Sales had been made by
Licensee. Each Affiliate and sublicensee shall report its Net Sales to Scripps
through Licensee, which Net Sales shall be aggregated with any Net Sales of
Licensee for purposes of determining the Net Sales upon which royalties are to
be paid to Scripps.

2.8 Duration of Royalty Obligations. The royalty obligations of Licensee as to
each Licensed Product shall terminate on a country-by-country basis concurrently
with the expiration of the last to expire of Scripps Patent Rights utilized by
or in such Licensed Product in each such country or, with respect to Licensed
Products not utilizing any Scripps Patent Rights, fifteen (15) years after the
date of first commercial sale of such Licensed Product in such country.

2.9 Reports. Licensee shall furnish to Scripps at the same time as each royalty
payment is made by Licensee, a detailed written report of Net Sales of the
Licensed Products and the royalty due and payable thereon, including a
description of any offsets or credits deducted therefrom, on a
product-by-product and country-by-country basis, for the calendar quarter upon
which the royalty payment is based.

 

5



--------------------------------------------------------------------------------

2.10 Records. Licensee shall keep, and cause its Affiliates and sublicensees to
keep, full, complete and proper records and accounts of all sales of Licensed
Products in sufficient detail to enable the royalties payable on Net Sales of
each Licensed Product to be determined. Scripps shall have the right to appoint
an independent certified public accounting firm approved by Licensee, which
approval shall not be unreasonably withheld, to audit the records of Licensee,
its Affiliates and sublicensees as necessary to verify the royalties payable
pursuant to this Agreement. Licensee, its Affiliates and sublicensees shall pay
to Scripps an amount equal to any additional royalties to which Scripps is
entitled as disclosed by the audit, plus interest thereon at the rate of
one-half percent (0.5%) per month. Such audit shall be at Scripps’ expense;
provided, however, that if the audit discloses that Scripps was underpaid
royalties with respect to any Licensed Product by at least five percent (5%) for
any calendar quarter, then Licensee, its Affiliates or sublicensee, as the case
may be shall reimburse Scripps for any such audit Scripps may exercise its right
of audit as to each of Licensee, its Affiliates or sublicensees no more
frequently than once in any calendar year. The accounting firm shall disclose to
Scripps only information relating to the accuracy of the royalty payments.
Licensee, its Affiliates and sublicensees shall preserve and maintain all such
records required for audit for a period of three (3) years after the calendar
quarter to which the record applies.

2.11 Foreign Sales. The remittance of royalties payable on sales outside the
United States shall be payable to Scripps in United States Dollar equivalents at
the official rate of exchange of the currency of the country from which the
royalties are payable, as quoted in the Wall Street Journal for the last
business day of the calendar quarter in which the royalties are payable. If the
transfer of or the conversion into the United States Dollar equivalents of any
such remittance in any such instance is not lawful or possible, the payment of
such part of the royalties as is necessary shall be made by the deposit thereof,
in the currency of the country where the sale was made on which the royalty was
based to the credit and account of Scripps or its nominee in any commercial bank
or trust company of Scripps’ choice located in that country, prompt written
notice of which shall be given by Licensee to Scripps.

2.12 Foreign Taxes. Any tax required to be withheld by Licensee under the laws
of any foreign country for the accounts of Scripps shall be promptly paid by
Licensee for and on behalf of Scripps to the appropriate governmental authority,
and Licensee shall use its best efforts to furnish Scripps with proof of payment
of such tax together with official or other appropriate evidence issued by the
applicable governmental authority. Any such tax actually paid on Scripps’ behalf
shall be deducted from royalty payments due Scripps.

3. Patent Matters.

3.1 Patent Prosecution and Maintenance. From and after the date of this
Agreement, the provisions of this Section 3 shall control the prosecution and
maintenance of any patent included within Scripps Patent Rights. Subject to the
requirements, limitations and conditions set forth in this Agreement, Scripps
shall direct and control (i) the preparation, filing and prosecution of the
United States and foreign patent applications within Scripps Patent Rights
(including any interferences and foreign oppositions) and (ii) maintain the
patents issuing therefrom. Scripps shall select the patent attorney, subject to
Licensee’s written approval, which approval shall not be unreasonably withheld.
Both parties hereto agree that Scripps may, at its sole discretion, utilize
Scripps’ Office of Patent Counsel in lieu of independent counsel for patent
prosecution and maintenance described herein, and the fees and expenses incurred
by Scripps with respect to work done by such Office of Patent Counsel shall be
paid as set forth below.

 

6



--------------------------------------------------------------------------------

Licensee shall have full rights of consultation with the patent attorney so
selected on all matters relating to Scripps Patent Rights. Scripps shall use its
best efforts to implement all reasonable requests made by Licensee with regard
to the preparation, filing, prosecution and/or maintenance of the patent
applications and/or patents within Scripps Patent Rights. Scripps shall keep
Licensee informed with regard to the patent application and maintenance
processes. Scripps shall deliver to Licensee copies of all patent applications,
amendments, related correspondence, and other related matters.

3.2 Patent Costs. Licensee acknowledges and agrees that Scripps does not have
independent funding to cover patent costs, and that the license granted
hereunder is in part in consideration for Licensee’s assumption of a pro rata
share of the patent costs and expenses as described herein subject to other
licensee’s patent prosecution payment obligations under the ZFP Agreements,
sublicenses thereunder, or other such agreements. Licensee shall pay a pro rata
share of all future reasonable expenses incurred by Scripps pursuant to
Section 3.1 hereof. The pro rata share of Patent Costs shall be determined by
the number of licensees. In the event one of the Licensees defaults under their
license and those rights revert to Scripps, the other licensees shall have the
right to bid on obtaining a license to those rights. Licensee agrees to pay all
such future patent expenses directly or to reimburse Scripps for the payment of
such expenses within sixty (60) days after Licensee receives an itemized invoice
therefor. In the event Licensee elects to discontinue payment for the filing,
prosecution and/or maintenance of any patent application and/or patent within
Scripps Patent Rights, any such patent application or patent shall be excluded
from the definition of Scripps Patent Rights and from the scope of the license
granted under this Agreement, and all rights relating thereto shall revert to
Scripps and may be freely licensed by Scripps. Licensee shall give Scripps at
least sixty (60) days’ prior written notice of such election. No such notice
shall have any effect on Licensee’s obligations to pay expenses incurred up to
the effective date of such election.

3.3 Ownership. The patent applications filed and the patents obtained by Scripps
pursuant to Section 3.1 hereof shall be owned solely by Scripps, assigned to
Scripps and deemed a part of Scripps Patent Rights.

3.4 Scripps Right to Pursue Patent. If at any time during the term of this
Agreement, Licensee’s rights with respect to Scripps Patent Rights are
terminated, Scripps shall have the right to take whatever action Scripps deems
appropriate to obtain or maintain the corresponding patent protection at its own
expense. If Scripps pursues patents under this Section 3.5, Licensee agrees to
cooperate fully, including by providing, at no charge to Scripps, all
appropriate technical data and executing all necessary legal documents.

3.5 Infringement Actions.

3.5.1 Prosecution and Defense of Infringements. In order to maintain the license
granted hereunder in force, Licensee shall use reasonable business judgment to
prosecute infringements in the Field of any Scripps Patent Rights and shall
defend all charges of infringement arising as a result of the exercise of
Scripps Patent Rights by Licensee, its Affiliates or sublicensees, unless
otherwise agreed to between Scripps and Licensee. Licensee may enter into
settlements, stipulated judgments or other arrangements respecting such
infringement, at its own expense, but only with the prior written consent of
Scripps, which consent shall not be

 

7



--------------------------------------------------------------------------------

unreasonably withheld. Scripps shall permit any action to be brought in its name
if required by law, and Licensee shall hold Scripps harmless from any costs,
expenses or liability respecting all such infringements or charges of
infringement. Scripps agrees to provide reasonable assistance of a technical
nature which Licensee may require in any litigation arising in accordance with
the provisions of this Section 3.1, for which Licensee shall pay to Scripps a
reasonable hourly rate of compensation. In the event Licensee fails to prosecute
any such infringement, Licensee shall notify Scripps in writing promptly and
Scripps shall have the right to prosecute such infringement on its own behalf.
Failure on the part of Licensee to prosecute any such infringement shall be
grounds for termination of the license granted to Licensee hereunder, with
respect to the country in which such infringement occurs, at the option of
Scripps.

3.5.2 Allocation of Recovery. Any damages or other recovery from an infringement
action undertaken by Licensee pursuant to Section 3.5.1 shall first be used to
reimburse the parties for the costs and expenses incurred in such action, and
shall thereafter be allocated between the parties as follows: (i) thirty percent
(30%) to Scripps and (ii) seventy percent (70%) to Licensee. If Licensee fails
to prosecute any such action to completion, then any damages or other recovery
net of the parties’ costs and expenses incurred in such infringement action
shall be the sole property of Scripps.

4. Obligations Related in Commercialization.

4.1 Commercial Development Obligation. In order to maintain the license granted
hereunder in force, Licensee shall use reasonable efforts and due diligence to
develop Scripps Technology and Scripps Patent Rights which are licensed
hereunder into commercially viable Licensed Products, as promptly as is
reasonably and commercially feasible, and thereafter to produce and sell
reasonable quantities of Licensed Products. Licensee shall keep Scripps
generally informed as to Licensee’s progress in such development, production and
sale, including its efforts, if any, to sublicense Scripps Technology and
Scripps Patent Rights, and Licensee shall deliver to Scripps an annual written
report and such other reports as Scripps may reasonably request. In the event
Scripps has a reasonable basis to believe that Licensee is not using reasonable
efforts and due diligence as required hereunder, upon notice by Scripps to
Licensee which specifies the basis for such belief, Scripps and Licensee shall
negotiate in good faith to attempt to mutually resolve the issue. In the event
Scripps and Licensee cannot agree upon any matter related to Licensee’s
commercial development obligations, the parties agree to utilize arbitration
pursuant to Section 10.2 hereof in order to resolve the matter. If the
arbitrator determines that Licensee has not complied with its obligations
hereunder, and such default is not fully cured within sixty (60) days after the
arbitrator’s decision, Scripps may terminate Licensee’s rights under this
Agreement.

4.2 Governmental Approvals and Marketing of Licensed Products. Licensee shall be
responsible for obtaining all necessary governmental approvals for the
development, production, distribution, sale and use of any Licensed Product, at
Licensee’s expense, including, without limitation, any safety studies. Licensee
shall have sole responsibility for any warning labels, packaging and
instructions as to the use of Licensed Products and for the quality control for
any Licensed Product.

 

8



--------------------------------------------------------------------------------

4.3 Indemnity. Licensee hereby agrees to indemnify, defend and hold harmless
Scripps and any parent, subsidiary or other affiliated entity and their
trustees, officers, employees, scientists and agents from and against any
liability or expense arising from any product liability claim asserted by any
party as to any Licensed Product or any claims arising from the use of any
Scripps Patent Rights or Scripps Technology pursuant to this Agreement. Such
indemnity and defense obligation shall apply to any product liability or other
claims, including without limitation, personal injury, death or property damage,
made by employees, subcontractors, sublicensees, or agents of Licensee, as well
as any member of the general public Licensee shall use its best efforts to have
Scripps and any parent, subsidiary or other affiliated entity and their
trustees, officers, employees, scientists and agents named as additional insured
parties on any product liability insurance policies maintained by Licensee, its
Affiliates and sublicensees applicable to Licensed Products.

4.4 Patent Marking. To the extent required by applicable law, Licensee shall
mark all Licensed Products or their containers in accordance with the applicable
patent marking laws.

4.5 No Use of Name. The use of the name “The Scripps Research Institute”,
“Scripps”, or any variation thereof in connection with the advertising or sale
of Licensed Products is expressly prohibited.

4.6 U.S. Manufacture. To the extent required by applicable United States laws,
if at all, Licensee agrees that Licensed Products will be manufactured in the
United States, or its territories, subject to such waivers as may be required,
or obtained, if at all, from the United States Department of Health and Human
Services, or its designee.

4.7 Foreign Registration. Licensee agrees to register this Agreement with any
foreign governmental agency which requires such registration, and Licensee shall
pay all costs and legal fees in connection therewith. In addition, Licensee
shall assure that all foreign laws affecting this Agreement or the sale of
Licensed Products are fully satisfied.

5. Limited Warranty.

Scripps hereby represents and warrants that it has full right and power to enter
into this Agreement. SCRIPPS MAKES NO OTHER WARRANTIES CONCERNING SCRIPPS PATENT
RIGHTS OR SCRIPPS TECHNOLOGY COVERED BY THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION, ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE AS TO SCRIPPS PATENT RIGHTS, SCRIPPS TECHNOLOGY OR ANY
LICENSED PRODUCT. SCRIPPS MAKES NO WARRANTY OR REPRESENTATION AS TO THE VALIDITY
OR SCOPE OF SCRIPPS PATENT RIGHTS, OR THAT ANY LICENSED PRODUCT WILL BE FREE
FROM AN INFRINGEMENT ON PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES, OR THAT NO THIRD PARTIES ARE IN ANY WAY INFRINGING SCRIPPS PATENT
RIGHTS OR SCRIPPS TECHNOLOGY COVERED BY THIS AGREEMENT.

 

9



--------------------------------------------------------------------------------

6. Interests in Intellectual Property Rights.

6.1 Preservation of Title. Scripps shall retain full ownership and title to
Scripps Technology, and Scripps Patent Rights licensed hereunder and shall use
its reasonable best efforts to preserve and maintain such full ownership and
title, subject to Licensee fully performing all of its obligations under this
Agreement.

6.2 Governmental Interest. Licensee and Scripps acknowledge that Scripps has
received, and expects to continue to receive, funding from the United States
Government in support of Scripps’ research activities. Licensee and Scripps
acknowledge and agree that their respective rights and obligations pursuant to
this Agreement shall be subject to Scripps’ obligations and the rights of the
United States Government, if any, which arise or result from Scripps’ receipt of
research support from the United States Government, including without
limitation, the grant by Scripps to the United States a non-exclusive,
irrevocable, royalty-free license to Scripps Technology and Scripps Patent
Rights licensed hereunder for governmental purposes.

6.3 Reservation of Rights. Scripps reserves the right to use for any
non-commercial research purposes and the right to allow other nonprofit
institutions to use for any non-commercial research purposes any Scripps
Technology and Scripps Patent Rights licensed hereunder, without Scripps or such
other institutions being obligated to pay Licensee any royalties or other
compensation.

7. Confidentiality and Publication.

7.1 Treatment of Confidential Information. The parties agree that during the
term of this Agreement, and for a period of three (3) years after this Agreement
terminates, a party receiving Confidential Information of the other party will
(i) maintain in confidence such Confidential Information to the same extent such
party maintains its own proprietary industrial information, (ii) not disclose
such Confidential Information to any third party without prior written consent
of the other party and (iii) not use such Confidential Information for any
purpose except those permitted by this Agreement.

7.2 Publications. Licensee agrees that Scripps shall have a right to publish in
accordance with its general policies.

7.3 Publicity. Except as otherwise provided herein or required by law, no party
shall originate any publication, news release or other public announcement,
written or oral, whether in the public press, stockholders’ reports, or
otherwise, relating to this Agreement or to any sublicense hereunder, or to the
performance hereunder or any such agreements, without the prior written approval
of the other party, which approval shall not be unreasonably withheld.
Scientific publications published in accordance with Section 7.2 of this
Agreement shall not be construed as publicity governed by this Section 7.3.

 

10



--------------------------------------------------------------------------------

8. Term and Termination.

8.1 Term. Unless terminated sooner in accordance with the terms set forth
herein, this Agreement, and the license granted hereunder, shall terminate as
provided in Section 2.6 hereof.

8.2 Termination Upon Default. Any one or more of the following events shall
constitute an event of default hereunder: (i) the failure of a party to pay any
amounts when due hereunder and the expiration of fifteen (15) days after receipt
of a written notice requesting the payment of such amount; (ii) the failure of a
party to perform any obligation required of it to be performed hereunder, and
the failure to cure within sixty (60) days after receipt of notice from the
other party specifying in reasonable detail the nature of such default. Upon the
occurrence of any event of default, the non-defaulting party may deliver to the
defaulting party written notice of intent to terminate, such termination to be
effective upon the date set forth in such notice. Such termination rights shall
be in addition to and not in substitution for any other remedies that may be
available to the non-defaulting Termination pursuant to this Section 8.2 shall
not relieve the defaulting party from liability and damages to the other party
for breach of this Agreement. Waiver by either party of a single default or a
succession of defaults shall not deprive such party of any right to terminate
this Agreement arising by reason of any subsequent default.

8.3 Termination Upon Bankruptcy or Insolvency. This Agreement may be terminated
by Scripps giving written notice of termination to Licensee upon the filing of
bankruptcy or bankruptcy of Licensee or the appointment of a receiver of any of
Licensee’s assets, or the making by Licensee of any assignment for the benefit
of creditors, or the institution of any proceedings against Licensee under any
bankruptcy law. Termination shall be effective upon the date specified in such
notice.

8.4 Rights Upon Expiration. Neither party shall have any further rights or
obligations upon the expiration of this Agreement upon its regularly scheduled
expiration date with respect to this Agreement, other than the obligation of
Licensee to make any and all reports and payments for the final quarter period.
Provided, however, that upon such expiration, each party shall be required to
continue to abide by its non-disclosure obligations as described in Section 7.1,
and Licensee shall continue to abide by its obligation to indemnify Scripps as
described in Section 4.3.

8.5 Rights Upon Termination. Notwithstanding any other provision of this
Agreement, upon any termination of this Agreement prior to the regularly
scheduled expiration date of this Agreement, the license granted hereunder shall
terminate. Except as otherwise provided in Section 8.6 of this Agreement with
respect to work-in-progress, upon such termination, Licensee shall have no
further right to develop, manufacture or market any Licensed Product, or to
otherwise use any Scripps Patent Rights or any Scripps Technology not otherwise
includable therein. Upon any such termination, Licensee shall promptly return
all materials, samples, documents, information and other materials which embody
or disclose Scripps Patent Rights or any Scripps Technology not otherwise
includable therein; provided, however, that Licensee shall not be obligated to
provide Scripps with proprietary information which Licensee can show that it
independently developed. Any such termination shall not relieve either party
from any obligations accrued to the date of such termination. Upon such
termination, each party shall be required to abide by its nondisclosure
obligations as described in Section 7.1, and Licensee shall continue to abide by
its obligations to indemnify Scripps as described in Section 4.3.

 

11



--------------------------------------------------------------------------------

8.6 Work-in-Progress. Upon any such early termination of the license granted
hereunder in accordance with this Agreement, Licensee shall be entitled to
finish any work-in-progress and to sell any completed inventory of a Licensed
Product covered by such license which remain on hand as of the date of the
termination, so long as Licensee pays to Scripps the royalties applicable to
said subsequent sales in accordance with the terms and conditions as set forth
in this Agreement, provided that no such sales shall be permitted after the
expiration of six (6) months after the date of termination.

9. Assignment; Successors.

9.1 Assignment. Neither this Agreement nor any rights granted hereunder may be
assigned or transferred by Licensee except (i) to an Affiliate of Licensee or a
successor in interest to all or substantially all of the business assets of
Licensee, whether by way of merger, consolidation, sale of all or substantially
all of Licensee’s assets, change of control or a similar transaction, or (ii) as
expressly permitted hereunder, without the prior written consent of Scripps
(which consent shall not be unreasonably withheld).

9.2 Binding Upon Successors and Assigns. Subject to the limitations on
assignment herein, this Agreement shall be binding upon and inure to the benefit
of any successors in interest and assigns of Scripps and Licensee. Any such
successor or assignee of Licensee’s interest shall expressly assume in writing
the performance of all the terms and conditions of this Agreement to be
performed by Licensee.

10. General Provisions.

10.1 Independent Contractors. The relationship between Scripps and Licensee is
that of independent contractors. Scripps and Licensee are not joint venturers,
partners, principal and agent, master and servant, employer or employee, and
have no other relationship other than independent contracting parties. Scripps
and Licensee shall have no power to bind or obligate each other in any manner,
other than as is expressly set forth in this Agreement.

10.2 Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”), and the procedures set forth below. In the event of any
inconsistency between the Rules of AAA and the procedures set forth below, the
procedures set forth below shall control. Judgment upon the award rendered by
the arbitrators may be enforced in any court having jurisdiction thereof.

10.2.1 Location. The location of the arbitration shall be in the County of San
Diego.

 

12



--------------------------------------------------------------------------------

10.2.2 Selection of Arbitrators. The arbitration shall be conducted by a panel
of three neutral arbitrators who are independent and disinterested with respect
to the parties, this Agreement, and the outcome of the arbitration. Each party
shall appoint one neutral arbitrator, and these two arbitrators so selected by
the parties shall then select the third arbitrator. If one party has given
written notice to the other party as to the identity of the arbitrator appointed
by the party, and the party thereafter makes a written demand on the other party
to appoint its designated arbitrator within the next ten days, and the other
party fails to appoint its designated arbitrator within ten days after receiving
said written demand, then the arbitrator who has already been designated shall
appoint the other two arbitrators.

10.2.3 Discovery. Unless the parties mutually agree in writing to some
additional and specific pre-hearing discovery, the only pre-hearing discovery
shall be (a) reasonably limited production of relevant and non-privileged
documents, and (b) the identification of witnesses to be called at the hearing,
which identification shall give the witness’s name, general qualifications and
position, and a brief statement as to the general scope of the testimony to be
given by the witness. The arbitrators shall decide any disputes and shall
control the process concerning these pre-hearing discovery matters. Pursuant to
the Rules of AAA, the parties may subpoena witnesses and documents for
presentation at the hearing.

10.2.4 Case Management. Prompt resolution of any dispute is important to both
parties; and the parties agree that the arbitration of any dispute shall be
conducted expeditiously. The arbitrators are instructed and directed to assume
case management initiative and control over the arbitration process (including
scheduling of events, pre-hearing discovery and activities, and the conduct of
the hearing), in order to complete the arbitration as expeditiously as is
reasonably practical for obtaining a just resolution of the dispute.

10.2.5 Remedies. The arbitrators may grant any legal or equitable remedy or
relief that the arbitrators deem just and equitable, to the same extent that
remedies or relief could be granted by a state or federal court, provided
however, that no punitive damages may be awarded. No court action may be
maintained seeking punitive damages. The decision of any two of the three
arbitrators appointed shall be binding upon the parties.

10.2.6 Expenses. The expenses of the arbitration, including the arbitrators’
fees, expert witness fees, and attorneys’ fees, may be awarded to the prevailing
party, in the discretion of the arbitrators, or may be apportioned between the
parties in any manner deemed appropriate by the arbitrators. Unless and until
the arbitrators decide that one party is to pay for all (or a share) of such
expenses, both parties shall share equally in the payment of the arbitrators’
fees as and when billed by the arbitrators.

10.2.7 Confidentiality. Except as set forth below, the parties shall keep
confidential the fact of the arbitration, the dispute being arbitrated, and the
decision of the arbitrators. Notwithstanding the foregoing, the parties may
disclose information about the arbitration to persons who have a need to know,
such as directors, trustees, management employees, witnesses, experts,
investors, attorneys, lenders, insurers, and others who may be directly
affected. Additionally, if a party has stock which is publicly traded, the party
may make such disclosures as are required by applicable securities laws.
Further, if a party is expressly asked by a third party about the dispute or the
arbitration, the party may disclose and acknowledge in general and limited terms
that there is a dispute with the other party which is being (or has been)
arbitrated. Once the arbitration award has become final, if the arbitration
award is not promptly satisfied, then these confidentiality provisions shall no
longer be applicable.

 

13



--------------------------------------------------------------------------------

10.3 Entire Agreement; Modification. This Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof.
There shall be no amendments or modifications to this Agreement, except by a
written document which is signed by both parties.

10.4 California Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to the
conflicts of laws principles thereof.

10.5 Headings. The headings for each article and section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

10.6 Severability. Should any one or more of the provisions of this Agreement be
held invalid or unenforceable by a court of competent jurisdiction, it shall be
considered severed from this Agreement and shall not serve to invalidate the
remaining provisions thereof. The parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by them when entering this Agreement may
be realized.

10.7 No Waiver. Any delay in enforcing a party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

10.8 Name. Whenever there has been an assignment or a sublicense by Licensee as
permitted by this Agreement, the term “Licensee” as used in this Agreement shall
also include and refer to, if appropriate, such assignee or sublicensee.

10.9 Attorneys’ Fees. In the event of a dispute between the parties hereto or in
the event of any default hereunder, the party prevailing in the resolution of
any such dispute or default shall be entitled to recover its reasonable
attorneys’ fees and other costs incurred in connection with resolving such
dispute or default.

10.10 Notices. Any notices required by this Agreement shall be in writing, shall
specifically refer to this Agreement and shall be sent by registered or
certified airmail, postage prepaid, or by telefax, telex or cable, charges
prepaid, or by overnight courier, postage prepaid and shall be forwarded to the
respective addresses set forth below unless subsequently changed by written
notice to the other party:

 

For Scripps:

     The Scripps Research Institute      10550 North Torrey Pines Road, TPC-9
     La Jolla, California 92037      Attention: Director, Technology Development
     Fax No.: (858) 784-9910

 

14



--------------------------------------------------------------------------------

and a copy to:      The Scripps Research Institute      10550 North Torrey Pines
Road, TPC-8      La Jolla, California 92037      Attention: General Counsel     
Fax No.: (858) 784-9399 For Licensee:      Sangamo Biosciences Incorporated     
Point Richmond Tech Center      501 Canal Blvd., Suite A100      Richmond, CA
94804      Attention: President      Fax No.: (510) 236-8951

Notice shall be deemed delivered upon the earlier of (i) when received,
(ii) three (3) days after deposit into the mail, or (iii) the date notice is
sent via telefax, telex or cable, (iv) the day immediately following delivery to
overnight courier (except Sunday and holidays).

10.11 Compliance with U.S. Laws. Nothing contained in this Agreement shall
require or permit Scripps or Licensee to do any act inconsistent with the
requirements of any United States law, regulation or executive order as the same
may be in effect from time to time.

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the date set forth above.

 

SCRIPPS:     LICENSEE: THE SCRIPPS RESEARCH INSTITUTE     SANGAMO BIOSCIENCES
INCORPORATED By:  

/s/ ARNOLD LAGUARDIA

    By:  

/s/ PETER BLUFORD

  Arnold LaGuardia       Peter Bluford Title:   Executive Vice President    
Title:   VP, Corporate Development

 

15



--------------------------------------------------------------------------------

EXHIBIT B

NADII AGREEMENT

“Field” means use as a Licensed Bioremediation Product or Licensed Plant
Product.

“Licensed Bioremediation Product(s)” means any Bioremediation Product that
cannot be made, used, sold, offered for sale or imported without infringing TRSI
Plan Patent Rights or which embodies or is produced using TSRI Proprietary
Property.

“Licensed Plant Product(s)” means any Plant Product which cannot be made, used,
sold, offered for sale or imported without infringing TSRI Plant Patent Rights
or TSRI Plant Variety Protection Rights or which embodies or is produced using
TSRI Proprietary Property.

“Licensed TSRI Plant Product(s)” means any one or more Licensed Plant Product
and/or Licensed Bioremediation Product.

“Plant Products”: As used in this Agreement, the term “Plant Product,”
individually, or “Plant Products,” collectively, shall mean any one or more
plant composition product, device, method, procedure, software, computer
program, material, or element to be utilized by the agricultural and farming
industry for the purpose of improving, restricting or otherwise modifying growth
or productivity of plants; or preventing or treating disease or insect or fungal
infestation in plants; or controlling or modifying certain traits of plants or
producing improved or modified seeds and plants.

“Proprietary Property” means, with respect to any party hereto, any and all
(i) technology or information, now existing or hereafter arising, in which such
party shall have an exclusive proprietary interest, including, without
limitation, any idea, data, compound, molecule, animal, virus, genome, genetic
element, cell line, material, replicable biological material, know-how,
technique, product, device, method, process, use, composition, skill, invention,
discovery, trade secret, software, computer program, configuration or technology
of any kind, whether or not any such information or technology would be
enforceable as a trade secret, the copying of which would be enjoined or
restrained by a court of competent jurisdiction as constituting copyright
infringement or unfair competition, or the information or technology would be
eligible for protection under the patent, trade secret or copyright laws of the
United States or elsewhere and which has not been publicly disclosed and
(ii) TSRI Plant Patent Rights, and (iii) TSRI Plant Variety Protection Rights.

“TSRI Plant Patent Rights” means the rights arising out of or resulting from
(i) any and all U.S. and foreign patents covering TSRI Plant Technology and
(ii) to the extent they cover TSRI Plant Technology, all continuations,
divisions, continuations-in-part, reissues, reexaminations, and extentions
thereof, so long as such patents have not been held invalid and/or unenforceable
by a court of competent jurisdiction from which there is no appeal or, if
appealable, from which no appeal has been taken.

“TSRI Plant Product(s)” means any one or more Plant Product or Bioremediation
Product.

 

16



--------------------------------------------------------------------------------

“TSRI Plant Technology” means any TSRI Proprietary Property disclosed in the
United States Patent Applications set forth on Exhibit A hereto, and to the
extent they cover TSRI Plant Technology, all continuations, divisions,
continuations-in-part, reissues, reexaminations, and extentions thereof;

“TSRI Plant Variety Protection Rights” means the rights arising out of or
resulting from any and all U.S. and foreign plant variety protection laws
covering TSRI Plant Technology.

“TSRI Proprietary Property” means Proprietary Property in which TSRI has a
proprietary interest.

 

17